Citation Nr: 0940126	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-33 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from December 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision the RO denied a 
claim for service connection for PTSD. 

There was a prior final decision on the matter of service 
connection for PTSD.  Thus, although the RO's rating decision 
reopened and denied the claim on the merits, before reaching 
the underlying claim of entitlement to service connection, 
the Board must first determine that new and material evidence 
has been received in order to establish its jurisdiction to 
review the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
 
Though the prior final decision addressed service connection 
specifically for PTSD, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The issue here addressing an acquired 
psychiatric disability to include PTSD does not amount to a 
new claim, because the Veteran's claim may not be limited to 
a diagnosis of PTSD since the claim is for any mental 
disability that may reasonably be encompassed by several 
factors including the Veteran's description of the claim and 
symptoms, and other information including diagnoses.  Id.  
Otherwise, the Veteran would be forced to continually file 
new claims as medical evidence is developed during the 
initial claim.  Id. at 8; Velez v. Shinseki, No. 07-1704, 
slip op. at 4 (U.S. Vet. App. Oct. 9, 2009).

The Veteran and his daughter testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing) in May 
2009.

In the decision below, the Board reopens the previously 
denied claim of service connection for PTSD.  The underlying 
claim of service connection is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the claim on appeal for service connection for 
an acquired psychiatric disability to include PTSD, the last 
decision to deny that claim was a June 2000 Board decision.  

2.  The Board notified the Veteran of the June 2000 decision 
and of his appellate rights with regard to the decision, but 
the Veteran did not appeal the decision; and he instead filed 
a Motion for Reconsideration, which the Board denied in 
December 2000.

3.  Some of the evidence received since the June 2000 Board 
decision is neither cumulative, nor redundant of the evidence 
previously of record, and relates to an unestablished fact of 
the verification of stressors; and raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2000 Board decision that denied service 
connection for PTSD is final.  
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received since the June 2000 Board decision 
is new and material; and the requirements to reopen service 
connection for an acquired disability, to include PTSD have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
view of the Board's favorable decision to the extent of 
reopening the claim for service connection, further 
assistance is unnecessary to aid the appellant in 
substantiating the reopening of his claim on appeal.  

The underlying claim for service connection for PTSD shall be 
remanded to the RO.  Any deficiencies as to notice on the 
underlying claim shall be addressed by the RO at that time.  

II.  Claim to Reopen Based on New and Material Evidence

The Veteran essentially claims entitlement to service 
connection for PTSD.  Prior to the current appeal, the Board 
previously denied service connection for PTSD in a June 2000 
decision.  When the Board disallows a claim, the disallowance 
becomes final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. 
§ 20.1100 (2009).  In this case, the Veteran did not appeal 
the Board's decision.  Rather, he filed a Motion for 
Reconsideration from that decision, which the Board denied in 
December 2000.  The Board's June 2000 decision is thus final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).

In the August 2006 rating decision on appeal the RO reopened 
the claim for service connection for PTSD (previously denied 
in the June 2000 Board decision) and denied it on the merits.  
Even though the RO reopened and adjudicated the claim on the 
merits, the Board must now first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits. Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  To address the question of whether such evidence has 
been received, it is important to be aware of what evidence 
would be material in this case.  

In general, entitlement to service connection requires 
medical evidence of a disability, which is the result of 
disease or injury incurred in or aggravated by service; or 
which is proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.310 (2009).  For service 
connection for PTSD, entitlement specifically requires 
medical evidence diagnosing that condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a 
link (etiological nexus), established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

If as claimed here, the claimed stressor is not related to 
combat, then the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  If so, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  See Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  Further, in Cohen the Court noted that 
"mental health professionals are experts and are presumed to 
know the DSM requirements applicable to the practice and to 
have taken them into account in providing a PTSD 
diagnosis..."  Id.

Evidence received subsequent to the June 2000 Board decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the June 2000 Board decision.  

The evidence available at the time of the June 2000 Board 
decision included some service personnel records, service 
treatment records, records of examination in service, reports 
of private and VA treatment and VA examination, and the 
transcript of a hearing at the RO, and letters containing 
pertinent information from the Air Force and the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).       

The records on file at the time of the June 2000 Board 
decision contain evidence of some elements required for 
entitlement to service connection.  The records then 
available included evidence of psychiatric disorders, 
including diagnoses of PTSD, as well as organic mental 
disorder, alcohol dependence, as reflected in an April 1994 
private psychological evaluation report.  Prior to that 
report, the report of a June 1992 VA examination does not 
contain a diagnosis of PTSD, only of chronic alcoholism.  
Importantly, VA law does not permit compensation for an 
alcohol or drug abuse disability, unless acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).

As reflected in the April 1994 private psychological 
evaluation report, records available at the time of the June 
2000 Board decision included evidence addressing whether 
there was a link (etiological nexus), established by medical 
evidence, between the Veteran's then current symptoms and an 
asserted in-service stressor.  In the April 1994 report, C. 
Phil Colosimo, PH.D., opined that the Veteran's "ordeal is 
legitimate" and the activity after the explosion "very 
easily could have caused permanent and totally disabling 
conditions" in the personnel who had to do the clean-up.  

Associated with the prior claim adjudicated in the June 2000 
Board decision, the Veteran asserted that his claimed PTSD 
was due to in-service stressors related to a January 1966 
collision of two Air Force planes over Spain, resulting in 
his participation in the subsequent search for a missing 
hydrogen bomb and still later clean-up of radiological debris 
in Spain.  In the June 2000 Board decision the Board denied 
service connection for PTSD on the essential basis that there 
was no credible supporting evidence verifying that the 
Veteran participated in the clean-up constituting his claimed 
in-service stressor.  

Available evidence at that time included service personnel 
records showing that the Veteran was stationed at Torrejon 
Air Base in Spain as part of the Strategic Air Command, from 
June 1964 to June 1966.  His duty titles there included 
inventory clerk and later inventory management specialist.  
The reports of his April 1966 medical history and examination 
at separation show that the Veteran reported and the examiner 
noted that the Veteran worked around radioactive material in 
February and March 1966, in connection with "16 ADVON", 
with no known overexposure.  

A one-page document of service origin contains a narrative 
describing a January 1966 incident in which two Air Force 
planes, a Strategic Air Command bomber and a KC-135 tanker 
plane, collided in mid-air over Palomares, Spain.  Both 
planes crashed with multiple casualties, and with the loss of 
four hydrogen bombs.  Three bombs were recovered on land near 
Palomares, Spain, and one fell into the Mediterranean Sea and 
was only recovered about three months later five miles from 
shore.  Components of the three bombs found on land were 
scattered over the village of Palomares and nearby fields.  
The clean-up around Palomares was performed by about 180 Air 
Force personnel transported in from Torrejon Air Force Base.  
These personnel used trucks, shovels and bare hands to remove 
1,750 tons of soil and other debris.  The plutonium 
contaminated soil was packed into steel drums and shipped 
back to the United States for burial.

The Veteran's basic contention at the time of the June 2000 
Board decision, and now, has always been that his inservice 
stressors involved his physical participation in the search 
for the missing hydrogen bombs and later clean-up of the 
radioactive debris associated with the airplane collision 
incident in January 1966.

As the Veteran is not shown to be a combat veteran, his 
declaration alone is not sufficient to establish the 
occurrence of the claimed in-service stressor and this must 
be corroborated by credible supporting evidence.  See Cohen, 
supra`.  It is clear that about 180 Air Force personnel were 
transported from Torrejon Air Force Base to participate in 
the search and recovery efforts and clean-up after the 
collision of the two planes.  The evidence available in June 
2000 does not clearly show, however, that the Veteran himself 
specifically participated in those efforts.  Efforts to 
verify his participation by way of the Air Force and USASCRUR 
were unsuccessful.     

Based on the foregoing, the evidence that was missing at the 
time of the last final decision on the matter, and necessary 
to reopen the claim, would be any new credible supporting 
evidence that the claimed in-service stressor occurred.  
 
That is, to reopen there must be new credible supporting 
evidence that the Veteran participated in the search for the 
missing hydrogen bomb and the clean-up of radioactive debris 
and dirt.  Though such evidence may not be enough to grant 
the claim, it would be sufficient to reopen.  But also 
significant, and material to the issue, would be any evidence 
relating to nexus as this is a necessary requirement for a 
grant that was not clearly shown at the time of the prior 
final decision in June 2000.   

The evidence received after the June 2000 Board decision 
includes lay statements from two fellow members of the Air 
Force, and from his then current wife.  All of these 
statements attest in essence that the Veteran participated in 
the search and recovery of the hydrogen bomb and/or 
subsequent clean-up of radioactive debris following the air 
collision of two planes in Spain in the early months of 1966.  

Statements of others confirming the Veteran's contentions of 
his actual participation in the search and clean-up, were not 
previously available at the time of the last final decision 
in June 2006.  These statements, and testimony of the 
Veteran's daughter at a May 2009 Travel Board hearing, relate 
to an unestablished fact necessary to substantiate the claim: 
that the Veteran himself participated in the actual search 
for a hydrogen bomb and subsequent clean-up of radioactive 
debris in the early months of 1966, following the January 
1966 air collision of two Air Force planes in Spain.    

This evidence by itself, and when considered with previous 
evidence of record contained in service records as discussed 
above, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2009).  This 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last final denial.  Except for 
the Veteran's statements, previously there was no such 
evidence that the Veteran himself actually participated.  
Therefore this new evidence raises a reasonable possibility 
of substantiating, that is, supporting, the claim.  Id.  

In conclusion, review of the record shows that since the last 
final decision in June 2000 the claims file has received new 
and material evidence.  Therefore, the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disability to include PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

On reopening the Veteran's claim for this condition, as 
explained in the remand below, additional development by the 
RO is necessary before the Board can adjudicate the claim for 
service connection on the merits.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disability to include PTSD; to that 
extent, the claim to reopen is granted. 


REMAND
 
In light of the Board's decision to reopen a previously 
denied claim for service connection for an acquired 
psychiatric disability to include PTSD, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate the claim on the merits.  
Also, a preliminary review of the record indicates that the 
claim for service connection requires additional development 
prior to adjudication on the merits.  

On review of the claims file, the Board is unable to find 
that a clear opinion providing an etiological nexus between 
an acquired psychiatric disability to include PTSD and the 
claimed inservice stressors associated with the January 1966 
plane collision incident.  There are no opinions clearly 
addressing this question.  

In this regard, the Board does find that there is sufficient 
evidence to conclude that the Veteran participated in the 
efforts to search and recover a hydrogen bomb and subsequent 
clean-up of radioactive debris following the January 1966 
collision of two Air Force planes over Palomares, Spain.  The 
evidence on file clearly shows contemporaneous service 
medical examination report evidence that the Veteran "worked 
around radioactive material in February and March 1966."  
This is during the same time period during which other 
records show that the search and recovery efforts and 
subsequent clean-up efforts were being performed by a large 
number of Air Force personnel from Torrejon Air Force Base, 
where the Veteran was stationed at the time.  

Therefore, a remand is necessary to request that the RO/AMC 
provide a medical opinion as to the likely etiology of any 
current acquired psychiatric disability to include PTSD.  To 
obtain this, the RO/AMC should afford the Veteran an 
appropriate examination.    

The RO/AMC should request that the examiner provide an 
opinion indicating whether it is at least as likely as not 
that: any acquired psychiatric disability to include PTSD, 
diagnosed is (1) related to service (began during service or 
was permanently worsened during service; or in the case of 
PTSD, is attributable to the specific stressor discussed 
above involving the January 1966 plane crash incident; or, in 
the case of a psychosis, become manifested to a compensable 
degree within one year of separation from active duty), or 
(2) proximately due to, or the result of a service-connected 
disability.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Prior to any examination, all outstanding 
pertinent records should be obtained.  

Accordingly, the reopened issue of service connection for a 
psychiatric disorder to include PTSD is REMANDED for the 
following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his psychiatric 
disability since March 2009, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

2.  Thereafter, the RO should schedule the 
Veteran for a psychiatric examination, by 
an appropriate specialist, to determine 
the nature and etiology of any psychiatric 
disorder to include PTSD.  

The RO is to inform the examiner of the 
one stressor situation designated as 
verified (involving the Veteran's 
participation in the efforts to search and 
recover a hydrogen bomb and subsequent 
clean-up of radioactive debris following 
the January 1966 collision of two Air 
Force planes over Palomares, Spain), and 
inform the examiner that only the verified 
stressor may be used as a basis for a 
diagnosis of PTSD.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
experience involving his in-service 
stressor associated with the search for 
the hydrogen bomb and clean-up afterwards 
of radioactive debris and dirt; as well as 
a history of associated psychiatric 
symptoms thereafter.  

For any psychiatric disability diagnosed, 
to specifically include PTSD, the examiner 
should provide a medical opinion as to 
whether there is a probability of 50 
percent or greater (is at least as likely 
as not) that such disability: 

(i) in the case of PTSD, is 
attributable to the verified 
inservice stressor underlying that 
diagnosis; or 
 
(ii) in the case of an acquired 
psychiatric disability other than 
PTSD, began or was permanently 
worsened during service; or

(iii) in the case of an alcohol or 
drug abuse disability, was caused by 
or aggravated by a service-connected 
disability; or

(iv) in the case of a psychosis, 
became manifested to a compensable 
degree within one year of separation 
from active duty.  
 
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current psychiatric  
disability, to include PTSD, to service or 
to a service-connected disability.  

3.  Following any additional development 
deemed appropriate by the AOJ, adjudicate 
the claim on appeal for service connection 
for psychiatric disability to include 
PTSD.  If the benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for the Veteran and his 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.
 
No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


